Citation Nr: 0910576	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  05-21 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from October 1966 to August 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The case was remanded for additional development in December 
2007, and has been returned to the Board for appellate 
consideration.


FINDING OF FACT

A bilateral foot disability was not manifest in service and 
is unrelated to service.


CONCLUSION OF LAW

Bilateral foot disability was not incurred in or aggravated 
during service.  38 U.S.C.A. §§  1110, 1131, (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board also observes that during the pendency of this 
appeal, on March 3, 2006, the Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A letter dated in February 2004 described the evidence 
necessary to support a claim of entitlement to service 
connection.  The evidence of record was listed and the 
Veteran was told how VA would assist him.  A July 2004 letter 
provided similar information.

An April 2007 letter explained the manner in which VA 
determines disability ratings and effective dates.

In April 2008 the Veteran was invited to submit evidence 
pertaining to treatment during service.  The AOJ explained 
the other types of evidence that might support the Veteran's 
claim.  The evidence of record was listed and the Veteran was 
told how VA would assist him.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  The content of the notice provided to the Veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the Veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Board notes that 
available and properly identified treatment records have been 
associated with the record.  VA examinations have been 
conducted.  The Board finds that such examinations were 
adequate, in that they were conducted by neutral, skilled 
providers who accurately recited the Veteran's history and 
provided an in depth examination of the claimed disability.  
Neither the Veteran nor his representative have identified 
any additional evidence or information which could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

As an initial matter, the Board notes that the Veteran has 
not alleged that his claimed disabilities are the result of 
participation in combat with the enemy.  Therefore, the 
combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order for service connection to be granted for a 
preexisting condition, the evidence must show that the 
underlying disability underwent an increase in severity 
during service.  However, the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  See Davis v. 
Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 
3.306(a).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Aggravation of a pre-existing condition may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Service treatment records are negative for any diagnosis, 
complaint, or abnormal finding pertaining to the Veteran's 
feet.  On pre-induction examination in July 1966 the Veteran 
denied foot trouble, and his feet were clinically normal.  
Likewise, the Veteran denied foot trouble in separation 
examination in August 1968, and his feet were clinically 
normal.  

A private treatment record dated in October 1997 indicates 
severe bunion and hallux valgus deformity of the right great 
toe, dislocation of the proximal interphalangeal joint of the 
second toe, and diffuse arthritic changes.

In July 2000 the Veteran underwent resectional arthroplasty 
of the second right toe for a deformed hammertoe.

A February 2001 treatment record from M.W.G., M.D. indicates 
severe deformities of the right foot with hallux valgus 
deformity.

A February 2002 record from Intermountain Health Care notes 
multiple deformities of the right foot, to include severe 
hallux valgus and bunion.  All of the toes manifested some 
degree of deformity resulting in overlapping.  There was mild 
to moderately severe narrowing of multiple tarsal, metatarsal 
phalangeal, and interphalangeal joints.

In his January 2004 claim, the Veteran stated that to his 
knowledge, he had been flat footed from birth but that it did 
not seem to be a significant factor when he underwent his 
pre-induction physical.  He asserted that the physical 
demands placed on his feet during active duty significantly 
weakened them and led to the problems he had experienced 
after service.  

A January 2004 record by Dr. G. indicates hallux valgus 
deformity of the right foot.

A January 2004 letter from B.Z., D.P.M. notes the Veteran's 
report of normal-appearing feet at the time of enlistment in 
1966.  He noted that when the Veteran was discharged after 
one year his feet were progressively flattening and becoming 
painful with increased deformities.  Dr. Z. indicated that 
the Veteran had chronic foot pain and significant pes plano 
valgus flatfoot with multiple deformities.  He indicated that 
the Veteran's significant foot deformity caused limitation in 
his daily activities and lifestyle.

A May 2004 statement indicates that the author was the 
Veteran's college room mate in 1963, and he used to tell the 
Veteran that he walked like a duck.  He noted that when the 
Veteran would get out of the shower, his footprint would show 
no arch.

In January 2006, the Veteran related that he had contacted an 
Army recruiter and had been told that anyone with flat feet 
was not accepted into today's Army.  He questioned why he was 
drafted into the Army with flat feet and sent to war with 
such a defect.  

In an April 2006 statement, the Veteran's wife indicated that 
she had known the Veteran since October 1968 and that his 
feet gave out the following summer.  

Statements by supervisors and co-workers were submitted by 
the Veteran in 2006 note observations of the Veteran's foot 
problems as early as 1970.  

In October 2006 the Veteran's brother related that the 
Veteran had suffered with flat feet for as long as he could 
remember.  He stated that upon returning home from service 
the Veteran began to suffer from sever problems with his feet 
that he had not experienced prior to service.

An undated statement by the Veteran's sister, dated in 
January 2007, indicates that when the Veteran returned home 
from service he was very crippled in his feet and 
experiencing a lot of pain.  

On VA examination in February 2007, the Veteran's history was 
reviewed.  The Veteran reported that he was aware of his flat 
feet prior to entry into service but that it was asymptomatic 
before and after service.  He stated that he developed pain 
in both feet following service.  He indicated that both feet 
became progressively more deformed with time and age and he 
related that his sister and mother both had similar 
deformities of their feet.  Upon physical examination, the 
diagnosis was fixed pes planus, hallux valgus with bunion 
deformities and multiple hammertoe deformities of the 
bilateral feet.  The examiner noted that the Veteran had a 
family history of similar foot deformities and that he had 
related a history of flat feet prior to service.  She opined 
that the Veteran had a congenital foot condition that was not 
caused by service.  She stated that the Veteran did a great 
deal of running and marching in service and had an occupation 
after service that required prolonged standing and walking.  
She opined that, because the Veteran's service treatment 
records and private treatment records were silent as to any 
foot complaints during or shortly after service, the Veteran 
had a congenital foot condition that had progressed with time 
and age.  She concluded that it was less likely than not that 
the condition was aggravated by service.

In October 2007, the Veteran stated that he knew that he had 
flat feet when he was drafted because three years previously 
his roommate had pointed it out to him.  He noted that he had 
been told by an Army recruiter that people with flat feet are 
allowed to enter the Army only if it is determined by a 
doctor that their flat footedness will not be aggravated by 
service.  He argued that less than one year after his 
discharge he experienced problems with his feet.  

In August 2008 the Veteran argued that the term congenital 
meant existing at or from birth, and that he knew of his flat 
feet when he was inducted.  

An additional VA examination was conducted in October 2008, 
by the same physician that had performed the February 2007 
examination.  She noted that the claims file was available 
and reviewed, but that there was no new evidence added since 
the previous examination.  After physical examination, the 
diagnosis was rigid pes planus, hallux valgus with bunion 
deformities and multiple flexible hammertoe deformities of 
the bilateral feet.  The examiner noted that although she had 
stated her opinion in 2007 that the Veteran had a congenital 
foot disorder, upon further reflection she had concluded that 
the Veteran's current complex foot condition was technically 
a hereditary disorder rather than a congenital disorder.  She 
explained that by definition a congenital disorder was one 
that a person is born with, such as club foot deformity.  She 
noted that a hereditary disorder was a genetic trait that one 
is born with, although there may not be any outward signs of 
symptoms at birth or in early life because the genetic trait 
might not become expressed until later in life with age and 
the natural progression of the disorder.  She indicated that 
because she had not examined the Veteran's feet until 2007, 
she could not definitively rule out a congenital aspect to 
his complex hereditary foot disorder.  She stated that she 
could find no medical encounters in the claims file 
documenting any foot deformities until a family physician's 
notes dating to the early 1990s and a podiatry surgical note 
dated in 2000.  She concluded that the Veteran had three foot 
deformities, which she stated were pes planus, hallux valgus, 
and flexible hammertoe deformities that were most likely 
acquired deformities and secondary to the other two primary 
deformities.  She noted that the pes planus and hallux valgus 
deformities were most likely hereditary traits and were very 
common and had a wide spectrum of genetic expression ranging 
from asymptomatic to profoundly disabling.  She explained 
that with these common hereditary foot conditions, most 
individuals did not have a visibly apparent foot deformity at 
birth but that with age, weight bearing, and other complex 
factors involving the biomechanics of ambulation, both pes 
planus and hallux valgus will become expressed to varying 
degrees.  

Regarding the question of whether a foot disability 
preexisted service, the examiner noted that the Veteran's 
induction and separation examinations were silent as to any 
pedal complaints or abnormalities.  She noted that although 
she believed that an examiner could fail to appreciate a mild 
asymptomatic flexible pes planus or hallux valgus deformity, 
she did not believe a military examiner would miss a rigid, 
congenital pes planus deformity or a severe, symptomatic 
hallux valgus deformity with painful bunion deformities.  
Therefore, based on the evidence of record, she indicated 
that it would appear that the Veteran's current foot disorder 
did not preexist service.  She also concluded that the 
Veteran's foot condition was not clearly and unmistakable 
visibly apparent prior to his military service.  However, she 
stated that the hereditary traits described did preexist 
service, noting the roommate's observation of the Veteran's 
feet.  She reiterated that the induction and separation 
examinations were silent regarding any foot abnormalities and 
noted that a lay person is not competent to provide a medical 
opinion.

With respect to the question of whether there was evidence of 
a change in pathology during service, the examiner again 
noted that the entrance and discharge examinations were 
silent as to any pedal symptoms or abnormalities and that 
there were no service treatment records available pertaining 
to any pedal symptoms.  She noted that while absence of 
evidence is not evidence of absence, there was no evidence of 
a change in pathology during service.

Regarding the question of whether the diagnoses of the feet 
were indicative of defects or disease, the examiner stated 
her belief that the Veteran's current foot deformities were 
hereditary disorders that had become more outwardly visible 
apparent and symptomatic with age and the natural course of 
the conditions.  She explained that her belief that the 
Veteran's disorder was hereditary was based on his report of 
similar deformities in his sister and mother.  She indicated 
that hereditary traits were known to run in families.  She 
stated that in reviewing the medical literature, rigid pes 
planus deformity could be from congenital cartilaginous or 
bony bridges between the bones of the hind foot, in which 
case the onset of symptoms and physical findings would 
develop in early adolescence.  She indicated that the other 
etiology for rigid pes planus was development of degenerative 
changes between the bones of the hind foot in which case the 
onset of symptoms and physical findings would develop later 
in life.  She noted that although there was no radiographic 
evidence in the claims file of a congenital bony bridge, a 
cartilaginous ridge would not be apparent on a plain 
radiograph.  She indicated that the Veteran's most recent 
radiograph in 2007 did show evidence of moderate degenerative 
changes between the calcaneus and the cubiod bones in the 
hind foot bilaterally.  Thus, she concluded that the Veteran 
had a complex hereditary foot disorder that he was 
generically predisposed to develop, but which did not become 
symptomatic or outwardly visibly apparent until later in life 
with the effects of age and the natural progression of the 
disorder to the current state.

The Board has carefully reviewed the record and concluded 
that service connection is not warranted for a bilateral foot 
disability.  While the Veteran asserts that his current foot 
disability is due to the rigors of service, the VA examiner 
concluded that this was not the case.  Rather, she pointed 
out that the Veteran's foot disability was hereditary and 
that it did not become symptomatic or outwardly apparent 
until after service.   Moreover, she concluded that the 
claimed disability underwent no increase in severity during 
service, noting that the Veteran's feet were asymptomatic 
during service.  The examiner very carefully explained the 
rationale underlying her opinion and indicated that she had 
performed a review of the literature as well as a complete 
examination of the Veteran and in-depth review of the claims 
file.  The Board also notes that the Veteran and his wife 
have stated that symptoms related to the Veteran's feet did 
not begin until after service.  Specifically, the Veteran's 
wife has indicted that she met the Veteran in October 1968 
and that his feet did not "give out" until the following 
year.

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the Veteran's service.  While the record 
demonstrates current diagnoses pertaining to the Veteran's 
feet, it does not contain reliable evidence which relates 
this disability to any injury or disease in service, nor does 
the record support a finding that a pre-existing disability 
was aggravated by service.  The Board finds that the negative 
record at service discharge and for years following service 
is more probative than the Veteran's more recent statements 
and those of his relatives and colleagues.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In summary, the evidence points to a post-service onset of 
the Veteran's claimed bilateral foot disability.  There is a 
remarkable lack of credible evidence of pathology or 
treatment in proximity to service or within many years of 
separation.  The Board finds the negative and silent record 
to be far more probative than the Veteran's remote, 
unsupported assertions.  Rather, the competent evidence 
establishes that the post-service diagnoses of rigid pes 
planus and hallux valgus are not related to service.  The 
Board has considered the record and the Veteran's assertions.  
However, the most probative evidence consists of treatment 
records and the Veteran's own report reflecting onset after 
service discharge.  Absent reliable evidence relating this 
disability to service, the claim of entitlement to service 
connection must be denied.  

In reaching this determination, the Board has considered all 
evidence of record.  That evidence includes the fact that the 
appellant filed a claim for service connection for flat feet 
in January 1970.  At that time, he reported that the 
condition had pre-existed service and that the claim was on 
the basis of aggravation.  Even if we were to assume that a 
layman may diagnose or identify pes planus or flat feet, we 
would still conclude that service connection is not 
warranted.  When we accept that pes planus preexisted 
service, it is critical to note that the entrance and 
separation examinations disclosed that the feet were 
clinically normal.  In addition, at separation, he 
specifically denied a history of foot trouble.  If we accept 
that the disorder preexisted service, the silent records 
during service coupled with the normal findings at 
separation, entrance and his denial of a history of foot 
trouble at separation would clearly and unmistakably 
establish that pre-existing pes planus was not aggravated by 
service.  Furthermore, when requested to submit evidence in 
1970, the 1969 evidence was silent as to pes planus, although 
he did report that he thought he had gout.  Assuming that the 
presumption of soundness were applicable, such would be 
rebutted by clear and unmistakable lay evidence establishing 
pre-service disability.  The normal separation examination 
coupled with his denial of a pertinent history clearly and 
unmistakably establish that there was no increase in severity 
or aggravation.  Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir.2004).

However, the most probative evidence establishes that a foot 
disorder was not manifest during service and did not pre-
exist service.  We conclude that the observations of a 
skilled professional that the feet were normal at entrance 
and separation, coupled with his denial of a history of foot 
trouble at separation are far more probative as to onset and 
existence of the disability.  We conclude that post-service 
lay evidence is less probative than his contemporaneous in-
service statement against interest and the in-service normal 
clinical findings. 

The preponderance of the evidence is against the Veteran's 
claim and the doctrine of reasonable doubt is not applicable 
in the instant appeal.  


ORDER

Entitlement to service connection for a bilateral foot 
disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


